                                                         IT IS ORDERED

                                                         Date Entered on Docket: January 13, 2020




                                                         ________________________________
                                                         The Honorable Robert H Jacobvitz
                                                         United States Bankruptcy Judge
______________________________________________________________________

                         UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF NEW MEXICO

     IN RE:

            Carol Ann Stanfill aka Carol A Stanfil,

                   Debtor.                              Case No. 19-12027-jl7


                  DEFAULT ORDER GRANTING RELIEF FROM STAY
                           OF PERSONAL PROPERTY

            This matter came before the Court on the Motion for Relief from Stay and

     Abandonment of Property filed on November 25, 2019, Docket No. 14 (the “Motion”) by

     Bank of America, N.A. (“Movant”). The Court, having reviewed the record and the

     Motion, and being otherwise sufficiently informed, FINDS:

            (a)    On November 25, 2019, Movant served the Motion and notice of the

     Motion (the “Notice”) on counsel of record for Debtor, Carol Ann Stanfill, and the case

     trustee, Philip J. Montoya, (the “Trustee”) by use of the Court’s case management and

     electronic filing system for the transmission of notices, as authorized by Fed.R.Civ.P.




                                                                            File No. NM-19-158851
                                                                        Order, Case No. 19-12027-jl7
   Case 19-12027-j7     Doc 18    Filed 01/13/20      Entered 01/13/20 11:39:54 Page 1 of 4
  5(b)(3) and NM LBR 9036-1, and on the Debtor and US Trustee by United States first

  class mail, in accordance with Bankruptcy Rules 7004 and 9014;

          (b)    The Motion relates to the following personal property:

                 U 2017 Dodge           Grand    Caravan     VIN:    2C4RDGCG7HR746413
                 (“Collateral”);

          (c)    The Notice specified an objection deadline of 21 days from the date of

  service of the Notice, to which three days was added under Bankruptcy Rule 9006(f);

          (d)    The Notice was sufficient in form and content;

          (e)    The objection deadline expired on December 19, 2019;

          (f)    As of December 20, 2019, no objections to the Motion have been filed;

  and

          (g)    The Motion is well taken and should be granted as provided herein.

          (h)    By submitting this Order to the Court for entry, the undersigned counsel

  for Movant certifies under penalty of perjury that on December 20, 2019 McCarthy &

  Holthus, LLP searched the data banks of the Department of Defense Manpower Data

  Center (“DMDC”) and found that the DMDC does not possess any information indicating

  that the Debtor is currently on active military duty of the United States.

          IT IS THEREFORE ORDERED:

          1.     Pursuant to 11 U.S.C. §362(d), Movant and any and all holders of liens

  against the Property, of any lien priority, are hereby granted relief from the automatic

  stay:

          (a)    To enforce their rights in the Property, including repossession of the

  Collateral, under the terms of any prepetition notes, security agreements, and/or other

  agreements to which Debtors are parties, to the extent permitted by applicable non-


                                                                              File No. NM-19-158851
                                                                          Order, Case No. 19-12027-jl7
Case 19-12027-j7      Doc 18      Filed 01/13/20     Entered 01/13/20 11:39:54 Page 2 of 4
  bankruptcy law, such as by commencing or proceeding with appropriate action against

  the Debtor or the Collateral, or both, in any court of competent jurisdiction; and

            (b)   To exercise any other right or remedy available to them under law or

  equity with respect to the Property.

            2.    The Property is hereby abandoned pursuant to 11 U.S.C. §554 and is no

  longer property of the estate. Creditor shall not be required to name the Trustee as a

  defendant in any action involving the Property or otherwise give the Trustee further

  notice.

            3.    The automatic stay is not modified to permit any act to collect any

  deficiency or other obligation as a personal liability of the Debtor, although the Debtor

  can be named as a defendant in litigation to obtain an in rem judgment if Debtor is

  granted a discharge, or to repossess the Collateral in accordance with applicable non-

  bankruptcy law. Nothing contained herein shall preclude Creditor or and any and all

  holders of liens against the Property, from proceeding against the Debtor personally, to

  collect amounts due, if Debtor's discharge is denied or if Debtor's bankruptcy is

  dismissed. Movant may file an amended proof of claim in this bankruptcy case, should it

  claim that Debtor owe any amount.

            4.    This Order shall continue in full force and effect if this case is dismissed

  or converted to a case under another chapter of the Bankruptcy Code.

            5.    This Order is effective and enforceable upon entry. The 14-day stay

  requirement of Fed.R.Bankr.P. 4001(a)(3) is waived.

            6.    Movant is further granted relief from the stay to engage in loan

  modification discussions or negotiations or other settlement discussions with the Debtor.



                                                                              File No. NM-19-158851
                                                                          Order, Case No. 19-12027-jl7
Case 19-12027-j7       Doc 18     Filed 01/13/20    Entered 01/13/20 11:39:54 Page 3 of 4
                                 ###END OF ORDER###

  RESPECTFULLY SUBMITTED BY:


  /s/ Stephanie L. Schaeffer
  McCarthy & Holthus, LLP
  Katherine L. McCarthy, Esq.
  Stephanie L. Schaeffer, Esq.
  Attorneys for Movant,
  6501 Eagle Rock NE, Suite A-3
  Albuquerque, NM 87113
  (505) 219-4900
  /s/ submitted electronically 1/6/2020
  kamccarthy@mccarthyholthus.com

  Copies to:

  DEBTOR
  Carol Ann Stanfill
  1302 Filipino
  Alamogordo, NM 88310


  DEBTOR(S) COUNSEL
  R Trey Arvizu, III
  trey@arvizulaw.com


  CASE TRUSTEE
  Philip J. Montoya
  pmontoya@swcp.com

  US TRUSTEE
  PO Box 608
  Albuquerque, NM 87103-0608


  SPECIAL NOTICE
  Synchrony Bank
  claims@recoverycorp.com




                                                                     File No. NM-19-158851
                                                                 Order, Case No. 19-12027-jl7
Case 19-12027-j7     Doc 18    Filed 01/13/20   Entered 01/13/20 11:39:54 Page 4 of 4
